MITCHELL, J.
The complaint alleged that the defendant wrongfully claimed that a public highway had been laid out across plaintiffs’ premises, and, without any authority or right to do so, threatened and was about to open the alleged highway, and in doing so tear down a *485large building, cut down trees, and excavate and remove the soil. The relief prayed for was an injunction to restrain the defendant from committing the threatened acts.
Upon this complaint the court, on June 11, 1897, issued an order on defendant to show cause on June 21 why a temporary injunction should not be granted. The hearing on the order to show cause was continued until June 26. On that day the defendant filed its answer, denying that it ever claimed that a highway had been laid out across plaintiffs’ land, or that it ever threatened or intended to commit any of the acts charged in the complaint. Some of these denials are criticised as being merely negative pregnants, but, in view of what followed, it is unnecessary to consider their sufficiency. The defendant also filed an affidavit positively denying that it, or any of its officers, ever attempted, threatened, or intended to open a highway across the premises, or to enter upon them, or do any of the acts alleged in the complaint. Upon these pleadings and affidavit the court, on June 26, discharged the order to show cause, and denied the application for a temporary injunction.
On June 29. defendant served and filed an amended answer expressly and specifically denying all the allegations of the complaint. On July 2 the plaintiffs renewed their application, for an injunction, which the court again denied, but added a proviso that the plaintiffs have leave to renew their motion for a temporary injunction if the defendant should thereafter attempt to open any road through plaintiffs’ premises, or in any manner trespass upon them. The order thus modifying the prior order recites that the defendant had made and filed an amended answer, and that the motion was made on the pleadings and files in the cause, which included the amended answer and the affidavits used on the first hearing. The only order of the court thereafter in existence was that of July 2 or that of June 26 as modified on July 2. The plaintiffs appealed from the order of June 26.
It ought not to require any argument to show that there was no abuse of discretion in refusing to grant a temporary injunction against alleged threatened acts of trespass, when the defendant, both by its answer and by affidavit, explicitly denies that it ever threatened or intended to commit any such acts; especially when *486the plaintiffs are expressly given leave to renew their motion for an injunction in case the defendant should thereafter attempt to commit the acts, j This is all there is of this case.
Order affirmed.